Citation Nr: 1421977	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  09-30 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother, and friend


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2011, the Veteran testified before the undersigned at a Travel Board hearing held at the RO.  A transcript of that hearing is of record.

In February 2012, the Board reopened the matter based upon new and material evidence that was received and remanded it for further evidentiary development.  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDING OF FACT

A bilateral hearing loss disability was not affirmatively shown to have been present coincident with service; a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from service; and a bilateral hearing loss disability, first diagnosed after service beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service; and service connection for a bilateral hearing loss disability as a chronic disease may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO provided a VCAA-compliant letter to the Veteran in June 2008 prior to the initial adjudication of his claim in August 2008.

The letter notified the Veteran of what information and evidence must be submitted to substantiate his claim, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, VA obtained the Veteran's service treatment records, service personnel records, and all pertinent treatment records.  This matter was remanded by the Board for further development in February 2012, to include updating the medical evidence on file and obtaining a VA examination and medical opinion pertaining to his bilateral hearing loss disability.  The RO substantially complied with the Board's remand instructions by attempting to retrieve any updated medical records and scheduling the Veteran a VA examination in March 2012 to assess the current nature and etiology of his bilateral hearing loss disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The March 2012 VA examiner reviewed the claims folder, to include all relevant evidence pertaining to the claim, performed a complete audiological examination, considered the Veteran's history, and provided an adequate etiological opinion based upon the facts of the Veteran's case and her medical knowledge pertaining to hearing loss.

During the Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Pertinent Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for organic disease of the nervous system (e.g., sensorineural hearing loss), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Analysis

The Veteran contends that his current bilateral hearing loss disability is the result of noise exposure in service.  His DD Form 214 reveals that his military occupational specialty (MOS) was an antitank assaultman and he has provided testimony as to noise exposure as related to his military duties.

As an initial matter, the Board notes that combat service is conceded for this Veteran.  See September 2006 Joint Services Records and Research Center Memorandum conceding participation in combat.  Pursuant to 38 U.S.C.A. 
§ 1154(b), combat veterans may establish service incurrence of a disease or injury through satisfactory lay or other evidence which is consistent with the circumstances, conditions or hardships of service, even in the absence of official record of such incurrence.  See also 38 C.F.R. § 3.304(d).  In this regard, in-service noise exposure is conceded.  Additionally, as the Veteran demonstrates a post-service diagnosis of bilateral sensorineural hearing loss pursuant to VA standards, see infra, a current disability is shown.  

Significantly, however, 38 U.S.C.A. § 1154(b) does not eliminate the need for evidence of a nexus.  Rather, it merely reduces, for veterans who have engaged in combat with the enemy, the burden of presenting evidence of incurrence or aggravation of an injury or disease in service.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected").  Thus, the outcome of this case hinges upon whether the Veteran's current bilateral hearing loss is related to his in-service noise exposure.  For the following reasons, the Board finds that such nexus is not likely and that service connection for a bilateral hearing loss disability is not warranted.

As the following facts will demonstrate, the Veteran did not have a bilateral hearing loss disability pursuant to VA standards during service, at the time of separation from service in 2003, nor did he demonstrate such disability within one year of separation from service.

Upon enlistment examination in April 1998, the Veteran's ears and drums were found to be normal.  The Board notes that service treatment records indicate treatment for some build up in the right ear which appeared to have been an acute problem that was unrelated to the Veteran's hearing acuity.  With regards to hearing acuity at entrance to service, audiometric tests revealed the Veteran's puretone thresholds, in decibels, were as follows (ISO-ANSI units):


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
0
0
0
0
LEFT
15
5
0
0
0
10

Audiogram results from January 1999 revealed puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
5
10
-10
-10
5
5
LEFT
5
5
-5
0
5
5

Threshold shifts were detected as evidenced by the next June 2000 audiogram, which showed puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
-5
5
20
10
LEFT
15
10
5
10
15
15

An April 2001 audiogram showed puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
20
10
0
10
20
10
LEFT
15
10
5
5
25
25


Two audiograms both conducted in August 2001 showed puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
0
0
15
10
LEFT
10
5
0
15
10
15


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
20
0
10
10
20
LEFT
15
10
5
10
10
30

A June 2003 audiogram (closest audiogram in time to separation in July 2003) showed puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
5
10
15
10
5
LEFT
10
5
15
20
10
0

The Veteran has not demonstrated a bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385 at any point during his service.  He did not demonstrate a bilateral hearing loss disability until such disability was documented by a private audiogram several years after separation from service in 2007.

Post service, the Veteran underwent a VA examination in August 2005.  Audiometric findings revealed the following puretone thresholds in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
10
5
15
35
--
LEFT
10
10
5
10
20
--

Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  The Veteran did not meet the requirements for a bilateral hearing loss disability pursuant to VA standards at this time.

The Veteran submitted audiogram results performed by his civilian employer which compared the results of an audiogram performed in May 2007 (considered the "baseline" on this report) with the current results taken in July 2009.  A visual depiction of hearing acuity in graph form was provided accompanied by the numerical measurements of hearing acuity, presumably in decibels.  

The results of the May 2007 "baseline" audiogram as compared to the July 2009 audiogram results were as follows, in relevant part:

5/07
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
15
10
40
50
30
LEFT
20
20
15
35
40
30

7/09
HERTZ

500
1000
2000
3000
4000
6000
RIGHT
45
45
45
65
75
75
LEFT
45
45
35
60
65
75

The report also explained that there were notable shifts in hearing acuity in the 2k, 3k, and 4k ranges when comparing the current 2009 results from the "baseline" 2007 results, even factoring in an age adjustment.  The report detailed that there can be many reasons for a change in hearing, including medication, test problems, exposure to noise while not wearing hearing protection, or ear problems such as wax or infection.  The results of the these private audiograms show that the Veteran demonstrated a bilateral hearing loss disability pursuant to VA standards in 2007 as he had at least 40 decibels in both ears at the relevant levels.  See 38 C.F.R. § 3.385.

The Veteran underwent another VA examination in April 2009.  Audiometric findings revealed the following puretone thresholds in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
10
25
25
45
70
--
LEFT
15
20
30
40
45
--

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  At this examination, the Veteran demonstrated a bilateral hearing loss disability pursuant to VA standards based upon the results of the audiogram.  See 38 C.F.R. § 3.385.  He was diagnosed with sensorineural hearing loss bilaterally.  A negative nexus opinion was provided by the examiner, however no reasons and bases supporting such opinion were provided.  As a result, the Board remanded the matter in 2012 for another examination and an adequate nexus opinion from the examiner.

The March 2012 VA examination revealed the following audiometric results, or puretone thresholds, in decibels:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
30
30
50
70
50
LEFT
20
30
35
45
50
60

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  The VA examiner, a certified audiologist, reviewed the entire evidence of record, performed appropriate testing, considered the Veteran's history and statements, and provided a negative nexus opinion.  She concluded that the Veteran's current hearing loss is less likely as not a result of military noise exposure.  Her opinion was based in part on the results of the various in-service audiograms, to include the entrance audiogram (April 1998) and the audiogram closest in time to separation (June 2003).  Ultimately, she found that there was no significant shift in thresholds when comparing the 1998 audiogram to the 2003 audiogram.  The current audiogram performed at the 2012 VA examination was consistent with the previous VA examination performed in 2009.  She explained that although the Veteran has high frequency hearing loss at this time, there was no evidence or research to support a delayed onset of hearing loss due to noise exposure.  She referenced the Institute of Medicine Report on noise exposure in the military which concluded that based on current knowledge noise-induced hearing loss occurs immediately, and that there was no scientific support for delayed onset noise-induced hearing loss that occurs weeks, months, or years after the exposure event.  She opined that given the Veteran's results of normal hearing upon separation in 2003, his current hearing loss was less likely as not a result of military noise exposure.  

At his June 2011 Board hearing, the Veteran testified that he noticed a decline in hearing acuity approximately one year and a half after separation from service.  See Hearing Transcript, p. 7.  Thus, based upon the evidence presented above, the Veteran first presented a hearing loss disability pursuant to VA standards at earliest in 2007.  The Veteran did not demonstrate a hearing loss disability in service, at separation from service in July 2003, or within one year of separation from service.  Accordingly, the presumptive service connection regulations for a disability that is manifest to a compensable degree within one year of discharge from service are not available in this instance.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

To the extent that the Veteran has asserted continuity of symptomatology of decreased hearing since his exposure to noise in service, the Board acknowledges that the Veteran is certainly competent to describe symptoms of decrease in hearing acuity, to include the onset and duration of any hearing loss he has experienced.  See Layno, 6 Vet. App. at 470.  However, the Board does not find such statements credible as the Veteran testified that he first started noticing hearing loss over a year after separation from service.  The probative evidence does not show continuity of symptomatology since service and service connection under 38 C.F.R. § 3.303(b) is not warranted.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As the outcome turns on the existence of a nexus, the Board has carefully considered the evidence of record, to include the Veteran's statements and testimony as to a link between his current bilateral hearing loss disability and in-service noise exposure.  Although the Veteran is competent to describe symptoms, here, the determinative question involves a question of causation, that is, evidence of an association or link between symptoms and a claimed disability, and competent evidence of such link is required to substantiate the claim.  In this regard, the Veteran does not possess the requisite medical knowledge nor does he have audiological training suitable to provide a medical etiological opinion as to the cause of his present hearing loss.  As the Board does not find the Veteran to be competent to address medical causation for his claim of service connection for a bilateral hearing loss disability, the determination of whether the Veteran's statements are credible is not reached.  Accordingly, the lay evidence of record has no probative value with respect to identifying causation.  Jandreau, 492 F.3d at 1376-77.  The only probative evidence of record as to causation is the medical opinion of the March 2012 VA examiner which was predicated upon a review of the Veteran's personal and medical history, relevant audiological testing, and supported by known medical principles as applied to this Veteran's case.  Thus, the Board concludes that there is no competent or credible evidence that the Veteran's current bilateral hearing loss disability is etiologically related to service.  See Holton, 557 F.3d at 1366.

It is the Veteran's general evidentiary burden to establish all elements of the claim, including the nexus requirement.  38 U.S.C.A. § 5107(a); Fagan v. Shinseki, 573 F.3d. 182, 1287 (Fed. Cir. 2009).  As there is no competent evidence favorable to the claim of service connection for a bilateral hearing loss disability, the preponderance of the evidence is against the claim and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

(The Order follows on the next page.)


ORDER

Service connection for a bilateral hearing loss disability is denied.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


